t c memo united_states tax_court kondamodi s rao and b satyaveni rao petitioners v commissioner of internal revenue respondent docket no filed date sanford amdur for petitioners robert w mopsick for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in and additions to petitioners' federal_income_tax as follows additions to tax sec sec_6653 sec deficiency a a a a b b b a b b sec sec_6653 sec sec_6653 dollar_figure --- dollar_figure big_number --- --- big_number big_number big_number dollar_figure --- --- dollar_figure --- --- big_number --- dollar_figure dollar_figure year percent of the interest due on the portion of the underpayment due to negligence percent of the interest due on the portion of the underpayment due to fraud all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure petitioner kondamodi s rao hereinafter referred to as dr rao or petitioner omitted gross_income from his sole_proprietorship psychiatry practice in and petitioners deducted losses on their joint federal_income_tax returns in and from the operation of forest park medical center the medical center after concessions the issues for decision are whether dr rao1 is liable for the additions to tax for fraud pursuant to sec_6653 and b for and and sec_6653 for whether petitioners have substantiated deductions from the operation of the medical center for and in amounts greater than that allowed by respondent and if so whether petitioners had amounts at risk under sec_465 to enable them to deduct losses from the operation of forest park medical center and if so whether the passive_loss_rules under sec_469 either restrict or disallow petitioners' losses from the operation of the medical center respondent conceded the additions to tax for fraud for b satyaveni rao mrs rao at trial whether petitioners are liable for additions to tax for negligence under sec_6653 and b for and and sec_6653 for and whether petitioners are liable for additions to tax for substantial_understatement_of_income_tax under sec_6661 for and findings_of_fact petitioners kondamodi s rao and b satyaveni rao are husband and wife they resided in mountain lakes new jersey at the time the petition in this case was filed petitioners timely filed joint federal_income_tax returns for and prior to the expiration of time prescribed by sec_6501 for the assessment of income_tax due for each of the years and petitioners and respondent executed written agreements pursuant to sec_6501 extending the period for the assessment of tax due for the years in issue respondent timely issued a statutory_notice_of_deficiency whereby she determined that petitioners fraudulently failed to report schedule c gross_receipts in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively respondent further determined that petitioners were not entitled to deduct schedule e rental losses from the operation of the medical center of dollar_figure dollar_figure and dollar_figure for the years and respectively respondent further determined that petitioners were liable for the addition_to_tax for negligence only with respect to the disallowed medical center losses and that petitioners were liable for the addition_to_tax for substantial_understatement_of_income_tax dr rao dr rao was born on date in india he graduated from medical school in kurnool india and finished his internship in dr rao was very established making a lot of money while he worked in india petitioners came to the united_states in dr rao completed years of training in the field of child psychiatry at brookdale hospital dr rao was married and had two children by he lived in bayside queens new york and was a full-time_employee of a hospital where he did his residency fellowship training from until the end of after finishing his residency fellowship training dr rao worked in at least two private clinics in queens doing consultation work in the field of psychiatry dr rao's schedule c income during the years in issue dr rao worked as a psychiatrist at his private practice office located in mountain lakes new jersey and as a member of the staff of saint clares-riverside medical center in denville new jersey petitioners maintained three bank accounts at midlantic national bank midlantic a money market account and a checking account both used in petitioner's psychiatric practice and an account in the name of kondamudi enterprises inc used to make mortgage payments on the medical center a fourth account at chase manhattan bank chase was used to pay an equipment loan from chase during the years in issue on petitioners' income_tax returns for the years and petitioners reported on schedule c gross_receipts from dr rao's private practice of psychiatry in the amounts of dollar_figure dollar_figure and dollar_figure respectively in fact dr rao received gross_receipts from his psychiatry practice during the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners failed to report schedule c gross_receipts from dr rao's psychiatry practice in the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively dr rao's record keeping petitioner kept no books_or_records he did not reconcile his checking accounts against bank statements or check bank_deposits against his monthly bank statement petitioner did not deduct outstanding checks from his checking account to determine the amount of funds available in the checking account petitioner never received any instruction in bookkeeping or accounting in a school nor had petitioner ever practiced with another professional dr rao's accountant petitioners authorized their accountant victor raclaw to act as their representative before the internal_revenue_service the irs dr rao was referred to mr raclaw through a dentist dr sudhakar shetty who rented space from dr rao at the medical center mr raclaw started doing tax-related work for dr rao in either or mr raclaw prepared federal_income_tax returns on behalf of petitioners for the tax years and mr raclaw earned credits towards a bachelor's degree from brooklyn college and city college he does not have a college degree nor is he a certified_public_accountant to prepare the tax returns dr rao provided mr raclaw with forms forms w-2 bank statements deposit slips and canceled checks to determine schedule c income mr raclaw asked dr rao if he had received income from sources other than form_1099 payers and dr rao responded that he received most of his income from insurance providers and forms mr raclaw also asked dr rao if he received cash from private patients dr rao said most of his income was from insurance carriers and there was very little cash some of the expenses on petitioners' schedules e were averages not specific expenditures mr raclaw prepared a two-page schedule of the tax information for the tax_year that was a summary of petitioners' forms interest money market and form_w-2 income this schedule was mr raclaw's only workpaper for petitioners' tax_year the information contained in the two-page schedule was derived by mr raclaw from petitioners' bank statements in calculating the total amount of schedule c income for petitioner mr raclaw totaled the forms that were received by petitioner mr raclaw did not prepare a writeup a cash receipts journal or a cash disbursements journal as part of his preparation of petitioners' tax returns mr raclaw performed an income versus deposit analysis together with an analysis of petitioners' forms w-2 forms and schedule e income in an attempt to verify petitioners' total income for the years in issue mr raclaw made the determination to report income for all the years in issue based upon the forms received from the insurance carriers dr rao did not examine his federal_income_tax returns before signing them the irs audit revenue_agent randall gardner agent gardner was assigned to work on the rao audit in november of the audit encompassed the 3-year period from through as agent gardner was an inexperienced agent roy schwarmann agent schwarmann a revenue_agent with years of experience with the irs acted as his mentor during the course of the audit providing guidance and assistance where and when needed petitioner received an irs audit notice in date from agent gardner and turned the audit notice over to mr raclaw to contact the irs directly all communications subsequent to the audit notice were exclusively between agents gardner and schwarmann and mr raclaw acting on behalf of petitioners the initial appointment and many subsequent appointments were canceled by mr raclaw agent gardner prepared a case activity record indicating the activity on this case and the number of canceled appointments mr raclaw indicated that he would get the requested information concerning petitioners' tax records to agent gardner mr raclaw never furnished the documents to agent gardner who was forced to issue a summons to obtain the documents agents gardner and schwarmann first met with dr rao and mr raclaw on date agent gardner examined income and expense issues and also looked at bank statements petitioner when asked to produce bank account information showed agent gardner information regarding two midlantic bank accounts the money market account and checking account agent gardner became aware that dr rao received payments from sources other than insurance_companies ie from individual patients by analyzing items that were deposited into dr rao's bank accounts dr rao denied to agents gardner and schwarmann that he had received payments from individual patients or from any source other than form_1099 payers a second meeting was held on date at agent gardner's office dr rao mr raclaw and agents gardner and schwarmann were present mr raclaw was taken by surprise when agent gardner stated to dr rao that there were omissions of income at this meeting mr raclaw learned for the first time that dr rao had a bank account at chase however this account only was used to pay an equipment loan made by chase forest park medical center dr rao decided to set up a medical center which provided numerous medical services under one roof on date dr rao entered into a contract for sale for the purchase of a two-story building the building located pincite 85th street woodhaven queens new york from al difranco inc the building has big_number square feet with big_number square feet upstairs and big_number square feet downstairs on date by a bargain and sale deed al difranco inc conveyed the property the 2-year time lag between meetings was not explained in the record to petitioners the purchase_price of the building was dollar_figure which included seller financing and the assumption of an existing mortgage dr rao decided to borrow money for improvements to the building upon application_for a loan to columbia savings loan association columbia the bank told dr rao that it would not make a loan to him on a personal basis but rather would make a loan to a corporation dr rao formed kondamudi enterprises inc kondamudi kondamudi was formed for the purpose of obtaining the loan from columbia on date kondamudi obtained a building loan mortgage from columbia in the amount of dollar_figure pincite percent interest per annum approximately dollar_figure was to retire existing debt on the medical center and the remaining dollar_figure was designated for improvements petitioners established a bank account in the name of kondamudi at midlantic national bank to pay off the columbia loan the loan payment was approximately dollar_figure per month mr raclaw prepared the corporate tax returns for kondamudi on date dr rao entered into a contract with and employed general contractor kostas tsichlis tsichlis to make improvements to the medical center tsichlis furnished petitioner with a dollar_figure estimate for improvements to the medical center though improvements to the medical center were made by tsichlis and paid for by petitioner their actual cost has not been established by the first floor of the medical center was complete including dental equipment ophthalmology equipment and x-ray equipment the second floor facility was intended to be expanded by petitioner into a physical therapy center however it was not completed most of petitioner's expenditures went to the remodeling and purchase of equipment located on the first floor no further renovations have been made at the medical center since petitioners maintained a chase bank account in the name of the medical center for the purpose of paying a dollar_figure equipment loan provided by chase dr rao transferred funds monthly from his midlantic money market account into the chase account in order to make the loan payments dr rao entered into an agreement with tilden financial corp for the lease of dental equipment in the amount of dollar_figure petitioner was the chief individual responsible for operating the medical center he paid for all expenses_incurred in the operation of the medical center such expenses included maintenance x-ray supplies and film gloves and supplies for all doctors and a nurse the record does not establish what part of the loan was used to purchase equipment physicians and a dentist working at the medical center paid rent to dr rao either every time they came in for a session or on a monthly basis the medical center is still available for rental to physicians petitioner rented the upstairs portion to the forest park senior citizens center since may of in order to calculate the medical center's expenses as reported on schedule e mr raclaw conferred with dr rao to determine his monthly expenses for medical_supplies utilities paper goods other supplies and payments to an assistant who worked there petitioners reported the medical center's gross_income and deductions and claimed the following losses on schedules e for the years in issue rents received dollar_figure dollar_figure dollar_figure expenses advertising auto travel cleaning maint big_number insurance big_number mortgage interest big_number repairs supplies taxes utilities telephone office expense salary water --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number this lease was entered into through dr rao's corporation kondamudi big_number other depreciation big_number total expenses dollar_figure --- big_number dollar_figure --- big_number dollar_figure net_loss dollar_figure dollar_figure dollar_figure loss claimed dollar_figure dollar_figure dollar_figure for and the claimed losses relate solely to the medical center for the claimed loss includes dollar_figure of deductions for some undetermined rental_activity in her notice_of_deficiency respondent allowed petitioners deductions equal to the gross_income reported each year for the medical center preliminary matters opinion respondent on brief renews her objection to the admission into evidence of a video tape the tape was authenticated at trial as representing the medical center's physical layout and equipment during the years in issue we hold the tape is admissible petitioner moved to dismiss the civil_fraud addition_to_tax our decision makes that motion moot civil_fraud issue a parties' positions respondent argues that dr rao committed fraud in his admitted failure to include all of his income from his psychiatry practice respondent points out that dr rao is a highly educated businessman respondent argues that dr rao reported income only as reported on forms lied to irs agents about payments he received directly from patients attempted to conceal the existence of two bank accounts omitted substantial amounts of income over a 3-year period and was uncooperative with irs agents because his representative canceled many meetings respondent further argues that dr rao cannot shift responsibility to his accountant since he did not provide him with all the information necessary to prepare accurate returns petitioners argue that dr rao has not committed fraud because the omissions from income were caused by his return preparer on whom dr rao reasonably relied no bank accounts into which income was deposited were concealed from the irs agents dr rao has no accounting or financial expertise mr raclaw's cancellation of appointments cannot be considered lack of cooperation by dr rao and dr rao provided his accountant with all the information necessary to compute gross_income b the law of fraud the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for each year and that some part of the underpayment was due to fraud sec_7454 rule b 90_tc_1130 53_tc_96 for and sec_6653 provides for a 75-percent addition_to_tax on the portion of the underpayment which is attributable to fraud and sec_6653 provides for an addition equal to percent of the interest payable on such portion for sec_6653 provides for a 75-percent addition_to_tax on the portion of the underpayment that is attributable to fraud fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir respondent's burden is met if she shows that petitioner intended to evade taxes known to be owing by conduct intended to conceal income mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir 80_tc_1111 respondent must meet this burden through affirmative evidence because fraud is never imputed or presumed 743_f2d_309 5th cir affg tcmemo_1984_25 55_tc_85 petitioners' entire course of conduct can be indicative of fraud 56_tc_213 otsuki v commissioner supra pincite c underpayment_of_tax petitioners have conceded an underreporting of schedule c gross_income of dollar_figure dollar_figure and dollar_figure for the years and respectively this underreporting creates an underpayment_of_tax for all years consequently the first part of the test for fraud is satisfied d fraudulent intent respondent must also prove that a portion of such underpayment was due to fraud 79_tc_888 because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir an intent to conceal or mislead may be inferred from a pattern of conduct spies v united_states supra pincite or from a taxpayer's entire course of conduct 56_tc_213 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents and dealing in cash see 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 we note that some conduct and evidence can be classified under more than one factor and not all badges are applicable in every case the sophistication education and intelligence of the taxpayer are relevant to this determination 99_tc_202 a petitioner's sophistication and experience dr rao is a medical doctor and also manages the medical center he has no experience in accounting or tax_return preparation based upon these facts we shall not hold dr rao to either a higher or lower standard while evaluating his actions b consistent and substantial understatements of income the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 94_tc_654 however consistent and substantial_understatement of income may be strong evidence of fraud 70_tc_562 affd without published opinion 621_f2d_439 5th cir moreover a pattern of consistent underreporting of income when accompanied by other circumstances indicating an intent to conceal income justifies the inference of fraud 348_us_121 dr rao concedes that gross_income of dollar_figure dollar_figure and dollar_figure was omitted from his and federal_income_tax returns respectively therefore he has consistently and substantially understated his income however dr rao has made no attempt to conceal his income all of his income was deposited into one of two bank accounts and these bank records were given to his tax_return_preparer and the irs agents c failure to maintain adequate books_and_records failure to maintain adequate books_and_records of income is indicative of fraud 89_tc_1280 gajewski v commissioner t c pincite petitioner kept no books_or_records dr rao attempts to blame his tax_return_preparer for failing to instruct him on bookkeeping requirements when in fact there is no evidence that he requested such instruction d intent to mislead misleading statements to an investigating agent may be evidence of fraud gajewski v commissioner supra pincite dr rao did mislead the irs agents when he told them that he received no income directly from patients and that all of his income was from insurance_companies or third party providers e credibility of dr rao's testimony a taxpayer's lack of credibility inconsistent testimony or evasiveness are factors in considering the fraud issue toussaint v commissioner f 2d pincite dr rao's testimony was basically consistent and credible even if dr rao's testimony is not credible in all respects we may still be left with no more than a suspicion of fraud see jenkins v commissioner tcmemo_1995_563 f other factors dr rao provided his accountant mr raclaw with all of the information necessary to compute gross_income for his schedule c business a taxpayer's reliance upon his accountant to prepare accurate returns may indicate an absence of fraudulent intent 31_tc_487 however the taxpayer must provide his accountant with all of the data necessary for maintaining complete and accurate records 301_f2d_484 5th cir affg tcmemo_1959_172 dr rao willingly provided mr raclaw with whatever information he requested mr raclaw was provided with forms bank statements and deposit slips from the two accounts into which dr rao deposited income there is no allegation of any income's not being deposited into the two bank accounts mr raclaw decided to calculate gross_income by totaling the forms rather than preparing a cash receipts journal though obviously in error--he missed substantial amounts of income--mr raclaw believes he reconciled total deposits to total income we find that dr rao relied on mr raclaw to prepare his tax returns accurately and that he supplied mr raclaw with all the information necessary to properly compute gross_income respondent argues that dr rao misled his accountant by telling him that he only received income from third-party payers such as insurance_companies respondent is mistaken when asked by respondent's counsel how did you go about determining the income on the schedule c's that you filed with the tax returns mr raclaw answered i went over the all the 1099s that he received asked pertinent questions pertaining to other income if he dr rao received any income from any other sources and the response was that he received most of his income from insurance -- insurance providers and the 1099s mr raclaw did not testify that dr rao told him that all or almost all of his income came from insurance and form_1099 issuers mr raclaw used the word most to describe income from form_1099 issuers which is true dr rao may or may not have intentionally confused his accountant the record is not clear and clear_and_convincing proof is required to prove fraud we hold that respondent has not shown by clear_and_convincing evidence that dr rao intended to omit gross_income from his tax returns we are bothered by dr rao's attempt to mislead the irs agents and lack of record keeping but we shall not sustain respondent's determination of fraud when we are only left with a suspicion of fraud 66_tc_538 see comparato v commissioner tcmemo_1993_ substantiation of schedule e expenses respondent allowed petitioners schedule e deductions equal to the gross rents reported in each of the years in issue that is dollar_figure dollar_figure and dollar_figure for the years and respectively respondent disallowed deductions in excess of gross rents as being unsubstantiated petitioners' burden of proving that respondent's determinations in her deficiency_notice are erroneous includes the burden of substantiation see 65_tc_87 affd per curiam 540_f2d_821 5th cir deductions are a matter of legislative grace petitioners have the burden of showing that they are entitled to any deduction claimed 292_us_435 sec_6001 requires taxpayers to maintain adequate_records from which their tax_liability may be determined 92_tc_661 petitioners offered no evidence or argument concerning the dollar_figure of deductions taken for an undetermined rental_activity we hold that petitioners have abandoned that portion of the substantiation issue petitioners have offered nothing other than vague testimony by dr rao to substantiate expenses other than interest equipment lease payments and depreciation we hold that these other expenses are not substantiated we know of no rule that uncontradicted testimony must be accepted by a court finding the facts particularly where as here the testimony is given by interested parties 338_f2d_602 9th cir affg 41_tc_593 petitioners proved that they bought the medical center building in for dollar_figure dr rao testified that in the early 1980's he borrowed dollar_figure from columbia to make improvements to the medical center and dollar_figure from chase to purchase equipment however no invoices or canceled checks were offered to substantiate any improvements or equipment purchases we do not know exactly what equipment was purchased how much the equipment cost or when it was placed_in_service in order to support a deduction for depreciation a taxpayer must establish a property's depreciable basis by showing the cost of property its useful_life or recovery_period and the previously allowable_depreciation e g 28_tc_845 affd in part revd in part and remanded per curiam 267_f2d_39 6th cir we hold that petitioners have not substantiated their depreciation_deductions petitioners leased dollar_figure of equipment from tilden financial corp petitioners rely on a schedule of lease payments entered into evidence to show they paid dollar_figure in and dollar_figure in petitioners rely on what appears to be a computerized schedule from columbia to support interest deductions on kondamudi's dollar_figure loan the schedule shows interest payments of dollar_figure in and dollar_figure in no canceled checks or forms were offered to substantiate petitioners' interest deductions these amounts although questionable are the only amounts substantiated by petitioners pictures and a videotape in evidence show equipment exists at the time the pictures and videotape were taken but they do not establish cost or when the equipment was placed into service petitioners classified the lease payments as interest due to petitioners' overall lack of substantiation we need not address the issue of whether petitioners can deduct interest payments made on behalf of their corporation respondent by allowing petitioners to deduct amounts equal to the medical center's gross rents had allowed deductions in excess of those substantiated by petitioners therefore we hold that petitioners have not substantiated deductions in the aggregate in excess of that allowed by respondent the issues of limitation of loss under sec_465 and sec_469 passive loss limitations are thus rendered moot and need not be addressed substantial_understatement sec_6661 provides for a 25-percent addition_to_tax on any substantial_understatement 90_tc_498 a substantial_understatement is one that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 the amount of the understatement for purposes of sec_6661 is to be reduced by the portion attributable to any item for which there was substantial_authority or any item that was adequately disclosed sec_6661 petitioners have not argued that they had either substantial_authority or adequate_disclosure on their tax returns rather they argue that the commissioner abused her discretion by not waiving the addition_to_tax the secretary may waive all or part of a sec_6661 addition_to_tax upon a showing by the taxpayer that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith petitioners have the burden of persuading the court that in refusing to waive this addition_to_tax respondent has exercised this discretion arbitrarily capriciously or without sound basis in fact 91_tc_1079 in determining whether petitioners had reasonable_cause and acted in good_faith the court primarily looks to the extent of the taxpayers' efforts to assess their proper tax_liability id pincite sec_1 b income_tax regs petitioners attempt to blame their accountant for all their underreporting the cause of petitioners' problems is an absence of record keeping and an unexplained failure to provide even the most basic documentary_evidence such as canceled checks forms invoices and promissory notes these shortcomings are not the fault of petitioners' accountant he was not hired to perform these services dr rao testified that he did not even examine the tax returns before signing them he cannot now claim that such action is reasonable and in good_faith we hold that the commissioner did not abuse her discretion in not waiving the substantial_understatement addition_to_tax under sec_6661 negligence for and sec_6653 generally imposes an addition_to_tax equal to percent of the entire underpayment if any part of it was due to negligence or disregard of rules or regulations sec_6653 imposes a further addition_to_tax in an amount equal to percent of the interest payable with respect to the portion of the underpayment which is attributable to negligence or disregard of rules or regulations for sec_6653 only provides for the 5-percent addition_to_tax for purposes of sec_6653 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard sec_6653 negligence also has been defined as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 92_tc_899 85_tc_934 failure by a taxpayer to keep adequate_records may justify imposition of the addition_to_tax for negligence see 583_f2d_1088 9th cir affg tcmemo_1975_293 crocker v commissioner supra pincite failure to maintain adequate_records also indicates disregard of the rules or regulations that require a taxpayer to keep permanent records sufficient to establish inter alia the taxpayer's gross_income and deductions see crocker v commissioner supra pincite respondent only asserts the additions to tax for negligence to the extent that schedule e expenses are disallowed petitioners failed to keep or maintain adequate_records as described above they are liable for the additions to tax for negligence for all the years in issue to reflect the foregoing and concessions of the parties decision will be entered under rule
